Citation Nr: 0304768	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-03 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1980.

This appeal arose from a September 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the service-connected right ear 
hearing loss. This case was remanded by the Board of 
Veterans' Appeals (Board) for additional development in 
January 2000.

In an October 2000 decision the Board determined that the 
criteria for a compensable evaluation for a right ear hearing 
loss had not been met.  The moving party appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  

In July 2001, the Secretary of VA submitted Appellee's 
(Unopposed) Motion For Remand And To Stay Further Proceedings 
for the Board to address the notice provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159).  In July 2001 the Court 
granted the motion.  The Board's decision was vacated and the 
matter was remanded.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the September 1997 rating decision, January 1998 
statement of the case (SOC), as well as the March 2000 
supplemental statement of the case (SSOC).  

2.  The RO has obtained the veteran's private and VA 
outpatient treatment records.  

3.  The veteran was afforded VA examinations in August 1997 
and February 2000.  

4.  The service-connected right ear hearing loss is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz of 23 decibels.  Speech discrimination 
ability was 82 percent in the right ear.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159 (2002).  

2.  The criteria for a compensable evaluation for a right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86(a), Tables VI, VIa, 
and VII (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In a November 2002 letter to the veteran and his 
representative the Board requested the names and addresses of 
all health care providers (government and private) where he 
was treated for hearing loss since separation from service.  
A VA Form 21-4142, Authorization and Consent to Release 
information to the Department of Veterans Affairs was 
enclosed.  The veteran was notified of what he should do, 
what the Board has done to attempt to obtain his medical 
records and also how he could help by providing his medical 
records.  The veteran's representative responded in November 
2002 that they had no further evidence or argument to 
present.  

The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the September 1997 rating decision, January 1998 
statement of the case (SOC), as well as the March 2000 
supplemental statement of the case (SSOC).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The Board has 
requested the veteran's VA outpatient treatment records from 
the Montgomery, Alabama VA Medical Center.  They responded 
that the system of records named does not contain a record 
retrievable by the veteran's name or file number.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in August 
1997 and February 2000.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2002).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2002).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2002).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2002).  When the puretone 
threshold at each of the four frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the Roman numeral 
hearing impairment level is determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2002).  

It is noted that during the pendency of the veteran's appeal, 
the rating schedule pertaining to the evaluation of hearing 
impairment was amended.  See generally 38 C.F.R. § 4.85 (in 
effect prior to and subsequent to June 11, 1999).  However, 
the Board notes that the substantive changes were minimum and 
that they did not affect the outcome of the veteran's claim.  
If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (total deafness in both 
ears).  38 C.F.R. § 4.85(f) (2002).  Where a veteran has 
suffered deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected disability 
and deafness in the other ear as the result of non-service-
connected disability not the result of the veteran's own 
willful misconduct the VA shall assign and pay to the veteran 
the applicable rate of compensation as if the combination of 
disabilities were the result of service-connected disability.  
Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 
2820 (Dec. 6, 2002).  

The evidence of record demonstrated a right ear hearing loss 
related to service and a current right ear hearing loss 
disability.  The VA examination performed in August 1997 
revealed that his speech discrimination ability was 88 
percent in the right ear and the pure tone threshold average 
at 1,000, 2,000, 3,000, and 4,000 hertz in the right ear was 
25 decibels.  Under Table VI, the puretone threshold average 
of 25 and the speech discrimination of 88 percent equate to a 
hearing impairment of level II.  The hearing impairment level 
for the left ear is I pursuant to 38 C.F.R. § 4.85(f).  Under 
Table VII, hearing impairment of II in one ear and I in the 
other ear warrants a 0 percent rating.  

The veteran was re-examined by VA in February 2000.  His 
speech discrimination ability was 82 percent in the right ear 
and the pure tone threshold average at 1,000, 2,000, 3,000, 
and 4,000 hertz in the right ear was 23 decibels.  Under 
Table VI, the puretone threshold average of 23 and the speech 
discrimination of 82 percent equate to a hearing impairment 
of level III.  The hearing impairment level for the left ear 
is I pursuant to 38 C.F.R. § 4.85(f).  Under Table VII, 
hearing impairment of III in one ear and I in the other ear 
warrants a 0 percent rating.  

The above evidence demonstrates that the veteran's level of 
hearing impairment is not sufficient to award a compensable 
evaluation.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right ear hearing loss.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.3 
(2002).  


ORDER

A compensable evaluation for the right ear hearing loss 
disability is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

